COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Huff and Senior Judge Annunziata
UNPUBLISHED



              JENNIFER LYNN SPICER
                                                                                  MEMORANDUM OPINION*
              v.      Record No. 2077-19-2                                             PER CURIAM
                                                                                    SEPTEMBER 22, 2020
              CUMBERLAND COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                 FROM THE CIRCUIT COURT OF CUMBERLAND COUNTY
                                               Leslie M. Osborn, Judge

                                (James R. Cooke, Jr., on brief), for appellant.

                                (E. M. Wright, Jr.; Matthew J. Friedman, Guardian ad litem for the
                                minor child, on brief), for appellee.


                      Jennifer Lynn Spicer (mother) appeals an order terminating her parental rights. Mother

              argues that the circuit court erred by finding that the Cumberland County Department of Social

              Services (the Department) made “reasonable and appropriate” efforts to “rehabilitate [her] to allow

              her to be in a position to have custody of her child.” Mother further contends that the circuit court

              erred in terminating her parental rights because the Department “did not provide any services to

              [her] and there was ample evidence at trial that she maintained contact with her child continuously

              over the period of her incarceration.” Lastly, mother asserts that the circuit court erred in

              terminating her parental rights “effectively by virtue of her incarceration only, particularly

              considering that she was scheduled to be released from incarceration within 90 days of the

              termination of parental rights hearing.” Upon reviewing the record and briefs of the parties, we




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
conclude that this appeal is without merit. Accordingly, we summarily affirm the decision of the

circuit court. See Rule 5A:27.

                                          BACKGROUND1

       “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cnty. Dep’t

of Hum. Servs., 63 Va. App. 157, 168 (2014)).

       Mother and Donnie Dickens (father) are the biological parents to the child who is the

subject of this appeal.2 When the child was fifteen months old, mother was incarcerated, and the

child’s paternal grandmother had custody of him for approximately one year.3 The County of

Henrico Juvenile and Domestic Relations District Court subsequently awarded sole legal custody

and primary physical custody of the child to Brenda Campbell, the child’s maternal grandmother

(grandmother).

       When the child was three years old, he climbed out of his bedroom window at

grandmother’s house and walked to a neighbor’s house. Grandmother told the Department “that

someone needed to come get [the child].” Grandmother reported that the child had crawled out

the window the previous day and that she “could not keep doing this.” Mother was incarcerated


       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
       2
           Father’s parental rights were terminated, and he did not participate in the circuit court
hearing.
       3
         The child’s maternal grandmother shared physical custody of the child with the child’s
paternal grandmother.
                                             -2-
at the time. The Department removed the child from grandmother’s home and placed him in

foster care on June 8, 2017.

       The Cumberland County Juvenile and Domestic Relations District Court (the JDR court)

entered an emergency removal order and preliminary removal order. The JDR court also

adjudicated that the child was abused or neglected and entered a dispositional order on

November 3, 2017.

       The Department arranged for mother to have supervised monthly phone calls with the

child. The Department described mother’s interaction with the child on the phone as “always

polite” and “always nice,” but also “superficial.” Mother mailed gifts and birthday cards to the

child, and the Department provided her with photographs of the child.

       The Department also provided visitation to grandmother, which progressed to a trial

home placement with grandmother. After three months, the Department ended the trial home

placement because grandmother had asked her estranged husband to drive her to a class and

watch the child, even though she smelled alcohol on his person. The Department placed the

child back in foster care and provided grandmother with weekly supervised phone calls and

monthly supervised visits with the child. Upon receiving the reports from grandmother’s

psychological evaluation and her attachment assessment, the Department no longer

recommended that the child be placed with grandmother.

       On May 10, 2019, the JDR court terminated mother’s parental rights and approved the

foster care goal of adoption. Mother appealed to the circuit court.

       On October 15, 2019, the parties appeared before the circuit court. Since 2005, mother

had been incarcerated or on probation for drug offenses, petit larceny convictions, and violating

her probation. Mother testified that she was serving an active sentence of three years and six

months, but expected to be released from prison on January 22, 2020. While she was

                                               -3-
incarcerated, mother had participated in parenting classes, substance abuse classes, and classes

for her GED. Mother acknowledged that she would “probably . . . need to go to some NA or

some outpatient treatment” for substance abuse upon her release.

           Mother admitted that she had not had custody of the child since he was fifteen months

old, and at the time of the circuit court hearing, the child was five and half years old. Mother

explained that once she was released from prison, she intended to either live with her boyfriend

or at a halfway house and work at a restaurant where her friend was the manager. Mother did not

have a definitive plan for child care, other than to use her income to pay for it. Mother supported

grandmother having custody of the child until mother was in a position to care for the child

herself.

           Grandmother testified that a day or two after the child escaped from his bedroom

window, she installed locks and alarms on the doors and windows of her house. Grandmother

also explained that since the Department had removed the child, she had completed online

classes in anxiety management, stress management, and parenting. Grandmother described her

relationship with the child as “very close.”

           The Department, however, was concerned about placing the child with grandmother

because of her “mental health and her emotional stability” and that she did not put the child’s

needs first. The Department also found that grandmother was “not cooperative” because she had

revoked her releases for the Department to have access to her medical records. The Department

had “eliminated” mother as a possible placement because she was incarcerated and had not been

the child’s caretaker “prior to him coming into care.” The Department admitted that it had not

visited mother or provided her with services while she was incarcerated.

           The Department presented evidence that it had placed the child in several foster homes,

but at the time of the circuit court hearing, he was “very happy and comfortable” in his latest

                                                 -4-
foster home. The foster mother testified that the child had “some anxiety issues.” The

Department referred the child to a play therapist, who helped him with coping skills and

adjusting to the foster home.

       After hearing all of the evidence and arguments, the circuit court found that grandmother

was not a proper relative placement.4 The circuit court found that it was in the best interests of

the child to terminate mother’s parental rights and entered an order terminating mother’s parental

rights under Code § 16.1-283(C)(1) and (2).

                                            ANALYSIS

       “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.’” Castillo v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018)

(quoting Logan v. Fairfax Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). “Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier Cnty.

Dep’t of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania

Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

       The circuit court found that it was in the best interests of the child to terminate mother’s

parental rights under Code § 16.1-283(C)(1) and (2). Termination under Code § 16.1-283(C)(1)

requires clear and convincing evidence that

                [t]he parent [has] . . . without good cause, failed to maintain
                continuing contact with and to provide or substantially plan for the
                future of the child for a period of six months after the child’s
                placement in foster care notwithstanding the reasonable and
                appropriate efforts of social, medical, mental health or other
                rehabilitative agencies to communicate with the parent or parents
                and to strengthen the parent-child relationship.


       4
           Grandmother had filed a motion for custody, which the circuit court denied.
                                               -5-
Whereas, termination under Code § 16.1-283(C)(2) requires clear and convincing evidence that

               [t]he parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed 12 months
               from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end.

       Mother argues that the circuit court erred in terminating her parental rights.5 She asserts

that the circuit court erred in finding that the Department made reasonable and appropriate

efforts to rehabilitate her because the Department had provided no services to her. She further

contends that the circuit court should have considered that her expected release date from prison

was within ninety days of the hearing.

       “‘Reasonable and appropriate’ efforts can only be judged with reference to the

circumstances of a particular case. Thus, a court must determine what constitutes reasonable and

appropriate efforts given the facts before the court.” Harrison v. Tazewell Cnty. Dep’t of Soc.

Servs., 42 Va. App. 149, 163 (2004) (quoting Ferguson v. Stafford Cnty. Dep’t of Soc. Servs., 14
Va. App. 333, 338 (1992)).

               [W]hile long-term incarceration does not, per se, authorize
               termination of parental rights . . . it is a valid and proper
               circumstance which, when combined with other evidence
               concerning the parent/child relationship, can support a court’s
               finding by clear and convincing evidence that the best interests of
               the child will be served by termination.

Ferguson, 14 Va. App. at 340.




       5
         The Department argues that mother did not preserve her assignments of error for appeal
because she endorsed the final order as “Seen and objected to.” We find that she preserved her
arguments in her closing argument to the circuit court. See King v. King George Dep’t of Soc.
Servs., 69 Va. App. 206, 209 n.1 (2018) (finding that appellant preserved his arguments for
appeal in his response to the motion for summary judgment and his closing argument).
                                              -6-
        Contrary to mother’s arguments, the Department was not required to offer her services

while she was incarcerated. See Harrison, 42 Va. App. at 163-64. This Court has held that “[i]t

would be patently unreasonable to require the Department, under such circumstances, to continue

to offer services.” Id. “[A]s long as [s]he was incarcerated, the Department would have had no

avenue available to offer [mother] services aimed at assisting [her] in regaining custody of the

child.” Id. at 164. Nevertheless, the Department arranged for mother to have monthly telephone

contact with the child and provided her with photographs of the child.

        The circuit court found that mother created the circumstances that led to her incarceration

for most of the child’s life. Mother had not had custody of the child since he was fifteen months

old, and she did not have custody when the Department removed the child from grandmother’s

care.

        At the time of the circuit court hearing, the child had been in foster care for more than

two years. Mother was still incarcerated and expected to be released in January 2020. She

acknowledged that upon her release, she would have to “rebuild a relationship” with the child

and that it would “be a slow start.” She testified that when she was released, she intended to live

with her boyfriend or at a halfway house and hoped to work at a restaurant where her friend

worked. She did not have a plan for child care, other than to use her income to pay it. Mother

did not present evidence of any definitive plans for the child. “It is clearly not in the best

interests of a child to spend a lengthy period of time waiting to find out when, or even if, a parent

will be capable of resuming his [or her] responsibilities.” Tackett v. Arlington Cnty. Dep’t of

Hum. Servs., 62 Va. App. 296, 322 (2013) (quoting Kaywood v. Halifax Cnty. Dep’t of Soc.

Servs., 10 Va. App. 535, 540 (1990)).




                                                 -7-
       Considering the totality of the circumstances, the circuit court did not err in finding that

the Department made reasonable and appropriate efforts and that it was in the best interests of

the child to terminate mother’s parental rights under Code § 16.1-283(C)(1) and (2).

                                         CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is summarily affirmed. Rule 5A:27.

We remand the case to the circuit court to correct the typographical error of the child’s name in

the circuit court order terminating mother’s parental rights. See Code § 8.01-428(B).

                                                                           Affirmed and remanded.




                                                -8-